USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
xX DATE FILED:_ 3/12/2020 _
VIVIAN XIANG,
Plaintiff,
19-cv-01752 (LJL)
-V-
: RESCHEDULING
EAGLE ENTERPRISES, LLC ET AL., : ORDER
Defendants.

 

LEWIS J. LIMAN, United States District Judge:

IT IS HEREBY ORDERED that the Initial Pretrial Conference in this matter, previously
scheduled for May 20, 2020 at 10:15 a.m. is RESCHEDULED for May 27, 2020 at 11:00 a.m.
in Courtroom 15C of the U.S. District Court for the Southern District of New York, 500 Pearl

Street, New York, New York.

 

SO ORDERED. ae
~
Dated: March 12, 2020 Pi Pappy.
New York, New York LEWIS J. LIMAN

United States District Judge
